— In an action, inter alia, to *520recover damages for breach of an alleged sublease, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Warshawsky, J.), dated May 26, 2004, as granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The parties never entered into a binding sublease (see 219 Broadway Corp. v Alexander’s, Inc., 46 NY2d 506 [1979]; 71 Main St. Assoc. v Grosso, 246 AD2d 776 [1998]; see also Rivertower Assoc. v Chalfen, 153 AD2d 196, 197 [1990]). Ritter, J.P., Goldstein, Luciano and Lifson, JJ., concur.